DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13, 18, 23, 26, 30, 33, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (hereinafter “Kim”), US Pub. No. 2021/0166630.
Regarding claim 1, Kim teaches a pixel circuit (fig. 1), comprising a data writing module (fig. 1, data writing circuit 12), a drive transistor (fig. 3, driving transistor T3), a leakage current alleviation module (fig. 1, compensation control circuit 13, [0041]), a first power supply terminal (fig. 2, power supply voltage terminal ELVDD), and a data signal terminal (fig. 1, Vdata), wherein the data writing module is configured to write a data signal of the data signal terminal to a gate of the drive transistor in a data writing stage (fig. 3, Data, transistor T4, Gate2, driving transistor T3); the leakage current alleviation module is configured to transmit a leakage current generated by the data writing module to the first power supply terminal in a leakage current alleviation stage (fig. 2, compensation control circuit 13, data writing circuit 12); and the drive transistor is configured to drive a light-emitting element to emit light in a light emission stage (fig. 3, driving transistor T3, OLED), wherein the leakage current alleviation stage is located at least between the data writing stage and the light emission stage (fig. 2, compensation control circuit 13, data writing circuit 12, light emitting element EL).
Regarding claim 2, Kim teaches wherein a first terminal of the leakage current alleviation module is electrically connected to the first power supply terminal (fig. 3, Gate1, T2, ELVDD), a second terminal of the leakage current alleviation module is electrically connected to a second terminal of the data writing module (fig. 3, Gate1, T2, T4), and a first terminal of the data writing module is electrically connected to the data signal terminal (fig. 3, T4, Data).
Regarding claim 3, Kim teaches further comprising a  first control terminal wherein the leakage current alleviation module comprises a first transistor (fig. 3, T2), a gate of the first transistor is electrically connected to the first control terminal (fig. 3, Gate 1), a first pole of the first transistor is electrically connected to the first power supply terminal (fig. 3, T2, ELVDD), and a second pole of the first transistor is electrically connected to the second terminal of the data writing module (fig. 3, T2, T4).
Regarding claim 4, Kim teaches further comprising a light emission control module (fig. 2, light emission control circuit 141) wherein the light emission control module is configured to control a drive current generated by the drive transistor to be supplied to the light-emitting element ([0068]).
Regarding claim 13, Kim teaches  further comprising a threshold compensation module (fig. 2, compensation control circuit 13), wherein a first terminal of the data writing module is electrically connected to the data signal terminal (fig. 2, data writing circuit 12, Vdata), a second terminal of the data writing module is electrically connected to a first pole of the drive transistor (fig. 3, driving transistor T3), a second pole of the drive transistor is electrically connected to a first terminal of the threshold compensation module (fig. 3, driving transistor T3, transistor T2), and a second terminal of the threshold compensation module is electrically connected to the gate of the drive transistor (fig. 3, T2); and the threshold compensation module is configured to compensate a threshold voltage of the drive transistor to the gate of the drive transistor in the data writing stage ([0047]).
Regarding claim 18, Kim teaches further comprising an initialization signal terminal and an initialization module, wherein the initialization module is electrically connected to the initialization signal terminal and the gate of the drive transistor (fig. 3, Vint), and the initialization module is configured to transmit an initialization signal of the initialization signal terminal to the gate of the drive transistor in an initialization stage (fig. 3, T3); and the initialization stage is located before the data writing stage ([0090]).
Regarding claim 23, Kim teaches further comprising a reset module and a reset signal terminal (fig. 3, Reset), wherein the reset module is electrically connected to the reset signal terminal and the light-emitting element, and the reset module is configured to control a reset signal of the reset signal terminal to be transmitted to the light-emitting element in a reset state ([0090]).
Regarding claim 26, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 30, it has similar limitations to those of claim 13 and is rejected on the same grounds presented above.
Regarding claim 33, it has similar limitations to those of claim 18 and is rejected on the same grounds presented above.
Regarding claim 37, it is a display panel of claim 1 and is rejected on the same grounds presented above.
Regarding claim 38, it is a display apparatus of claim 1 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 5-12,14-17,19-22,24,25,27-29,31,32, and 34-36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific elements comprising the specific combination included in the dependent claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622